Title: To James Madison from John Mitchell, 9 May 1803 (Abstract)
From: Mitchell, John
To: Madison, James


9 May 1803, Le Havre. Wrote “some time since” soliciting JM’s recommendation of him as commercial agent at Le Havre. “I believe my friend Mr Monroe also Wrote you to same purpose. Not hearing of any Appointment being Made since Mr Dobel declind comeing here—I solicited Mr Livingston to Nominate Me that the Place should not be without an Official Agent Which after waiting to Consult Mr Monroe He has done—Yet not ’till after Mr Barnet had Writen that if my Appointment depended on his Staying at Antwerp he would cheerfully do so … and leave me to rema⟨in⟩ here—altho he had Written you that He gave a preference to this. His resignation I regard as a favor to an old friend.” Mentions this circumstance to show his appointment will not interfere with his friend Barnet. Asks JM to have the appointment confirmed. “Being the oldest and the longest Established American my knoledge of the Customs and Commerce will I hope enable Me to fill the office to the satisfaction of our Governme⟨nt⟩ and the Mercantile interest. ’Tho you have seen Me yet not being personally acquai⟨nted⟩ with Me, I early referd to Mr Monroe, Genl Smyth, Govenr. McKean and others—as well as all the Mercantile interest of Philada.”
 

   
   RC (DNA: RG 59, CD, Havre, vol. 1). 3 pp. Docketed by Wagner as received 12 July. On 10 May 1803 Mitchell sent JM a copy of this letter (ibid.), which differs from the original in minor respects.




   
   Mitchell had written to JM sometime in 1801. The letter (not found) was forwarded by Monroe (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:140, 141 n. 5).



   
   A full transcription of this document has been added to the digital edition.

